Citation Nr: 0203106	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  02-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder, also diagnosed as situational reaction, 
delusional disorder, and paranoid personality disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a personality disorder, also diagnosed 
as situational reaction, delusional disorder, and paranoid 
personality disorder, had not been submitted.  

The veteran, in correspondence, received in March 2002, has 
raised concerns.  It is requested that the RO address the 
concerns.  In regard to a reference to the Board, the veteran 
seems to be stating that there was error in questioning at a 
hearing, rather than an error in the decision.  As such, 
consideration of clear and unmistakable error in the prior 
Board decision is not for review at this time.  


REMAND

In correspondence received in August 2000, the veteran 
indicated that he desired a hearing before a member of the 
Board.  By letter dated in September 2000, the veteran was 
notified of the scheduled hearing.  In October 2000, 
expressed his desire to cancel the hearing.  

In correspondence received in January and February 2002, the 
veteran indicated that he desired a Travel Board hearing.  

Accordingly, these matters are remanded for the following:

The RO should afford the veteran an 
opportunity for a hearing before a member 
of the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


